Citation Nr: 1019693	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service connected posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an effective date prior to July 7, 2006, 
for the award of service connection for PTSD.  

3.  Entitlement to an effective date prior to July 7, 2006, 
for the assignment of an increased rating of 40 percent for 
the service connected spondylolysis L5 with spondylolisthesis 
L5 on S1.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 
1983.  The Veteran also had service with the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
RO.  

The RO, in pertinent part, awarded service connection for 
PTSD and assigned a 30 percent evaluation effective on July 
7, 2006.  

The same decision also assigned an increased 40 percent 
rating for the service connected spondylolysis L5 with 
spondylolisthesis L5 on S1.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  From the initial award of service connection, the 
service-connected PTSD has been productive of no more than 
moderate symptoms or moderate difficulty in social or 
occupational functioning as a result of intermittent 
depressed mood, sleep impairment, social isolation, and 
nightmares.  The objective medical evidence does not show 
PTSD symptomatology consistent with circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); or impaired abstract thinking.  

3.  The Veteran did not file his claim of service connection 
for PTSD within one year of discharge from service.  He filed 
his original claim on July 7, 2006, and no informal or formal 
claim for benefits was received prior to that date.  

4.  In a May 1988 rating decision, the RO awarded service 
connection for spondylolysis L5 with spondylolisthesis L5 on 
S1 and assigned a noncompensable evaluation effective on 
November 11, 1987.  The Veteran was notified of this decision 
by a letter dated in June 1988 and he did not appeal the 
initial noncompensable evaluation.  

5.  In a February 2002 rating decision, the RO continued the 
noncompensable rating for spondylolysis L5 with 
spondylolisthesis L5 on S1.  The Veteran was notified of this 
decision by a letter dated in March 2002 and he did not 
appeal the continued noncompensable evaluation.  

6.  The RO received a claim for increase for the service-
connected spondylolysis L5 with spondylolisthesis L5 on S1 on 
July 7, 2006.  

7.  It is not factually ascertainable that spondylolysis L5 
with spondylolisthesis L5 on S1 increased on any date within 
the year preceding July 7, 2006, the date of claim for 
increase.  Limited and painful range of motion was factually 
shown upon VA examination in December 2006.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2009).  

2.  The criteria for an effective date earlier than July 7, 
2006, for a grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.109, 3.157, 3.159, 3.400 (2009); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

3.  The criteria for an effective date earlier than July 7, 
2006, for the assignment of an increased rating of 40 percent 
for the service-connected spondylolysis L5 with 
spondylolisthesis L5 on S1, are not met.  38 U.S.C.A. §§ 
1155, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 4.71a 
including Diagnostic Code 5237 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

With regard to the claim for PTSD, the Veteran's claim on 
appeal arises from his disagreement with the initial 
disability evaluation and effective date assigned following 
the grant of service connection.  

The Courts have held that once service connection is granted 
the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The claim pertaining to spondylolysis L5 with 
spondylolisthesis L5 on S1 also arises from the Veteran's 
disagreement with the effective date assigned following the 
award of the increased 40 percent evaluation.  Thus, 
additional notice is also not required.  Id.  

However, the Board would note that in an August 2006 letter, 
dated prior to the decision on appeal, VA complied with 
notification responsibilities in regards to the Veteran's 
claim for a higher rating.  

This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
increased rating claim for the back and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, i.e. submit evidence that his 
service-connected spondylolysis L5 with spondylolisthesis L5 
on S1 had increased in severity.  In August 2007 and December 
2007, the Veteran was notified to submit evidence showing 
that his PTSD disability had increased in severity.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA medical 
records, and reports of VA examination.  The Veteran has not 
identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such defect is harmless 
and does not prohibit consideration of these matters on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  


I.  Increased Initial Evaluation for PTSD

The Veteran appealed the decision that assigned the initial 
30 percent rating, and the Board will now consider whether a 
higher evaluation is warranted for the psychiatric disability 
at any stage since the effective date of service connection.  
See Fenderson v. West, 12 Vet. App 119 (1999). 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
apply, the higher of the two should be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The service-connected PTSD disability was assigned an initial 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The Board notes a temporary total evaluation was 
assigned on August 29, 2007 through October 31, 2007, for a 
period of hospitalization greater than 21 days.  Thereafter, 
the 30 percent rating was reinstated.  

Under this code section, a 30 percent disability evaluation 
is warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.  

A 50 percent disability evaluation is assigned under the 
general rating formula for mental disorders where the 
evidence shows occupational and social impairment due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Having carefully considered all the evidence of record in 
light of the pertinent laws and regulations, the Board finds 
that an initial rating in excess of 30 percent is not 
warranted.  38 C.F.R. § 4.7.  The pertinent evidence is as 
follows.  

The VA treatment records dated in June 2006 show the Veteran 
denied any suicidal or homicidal ideation.  There was no 
evidence of paranoia.  The Veteran's affect was constricted 
on one occasion, but the Veteran was considered only mildly 
depressed.  The Veteran did endorse nightmares two to three 
times per week.  He avoided crowds and had an exaggerated 
startle response.  

A July 2006 entry shows the Veteran was assigned a Global 
Assessment of Functioning Scale Score (GAF) of 34, which 
according to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), was indicative of some impairment in 
reality testing; however, the Board does not find this to be 
consistent with the reported symptoms or the subsequent VA 
treatment and examination reports.  

Notably, the Veteran was well groomed.  His speech was normal 
and his affect appropriate.  Thought process was intact, as 
was memory and judgment.  Insight was rated as fair and the 
Veteran was oriented in all spheres.  A later entry in July 
2006 further noted the Veteran had no hallucinations, 
delusions or paranoia.  The Board would note at this 
juncture, that the Veteran was hospitalized during this 
timeframe for drug rehabilitation.  

In August 2006, the Veteran's depression was decreased.  
There was only slight irritability on occasion.  There was no 
evidence of psychosis or suicidal ideation.  Thought process 
was coherent.  Affect was appropriate.  Insight and judgment 
were fair.  Later in August 2006, the Veteran's depression 
was considered improved.  There was some sleep disturbance.  

An entry dated in January 2007, further found the Veteran to 
be dressed well.  Thoughts were logical.  Affect was again 
appropriate.  There was no evidence of suicidal or homicidal 
ideation or any hallucinations.  

The VA outpatient treatment records dated in June 2007 note 
complaints of flashbacks, but the Veteran denied any suicidal 
or homicidal ideation or hallucinations.  Insight and 
judgment were good. 

Upon VA examination in September 2007, the examiner noted the 
2006 hospital admission for drug rehabilitation.  The 
examiner noted that, during the stay, the Veteran requested 
to be transferred to the PTSD unit.  The examiner noted the 
Veteran had never been psychiatrically hospitalized.  The 
Veteran was isolated, but enjoyed hobbies, to include 
fishing, movies, and playing basketball.  

The mental status examination revealed the Veteran to have 
good grooming and hygiene.  Speech was logical.  He denied 
any aggressive, destructive, or violent behavior.  The 
Veteran denied a history of hallucinations.  Brief paranoid 
ideations occurred when he was using crack cocaine.  

The Veteran did not appear to be obsessive or compulsive.  
The Veteran denied a history of panic attacks but for one 
prior to his rehabilitation hospitalization.  The Veteran did 
endorse sleeplessness.  There was no memory deficient.  The 
Veteran denied homicidal or suicidal ideation.  There was no 
avoidance behavior or flashbacks.  

The examiner felt the Veteran did not meet the criteria for 
PTSD.  He was diagnosed with cocaine dependence in remission.  
He was assigned a GAF of 55 for moderate impairment of 
functioning.  

An October 2007 suicide risk assessment showed no violent or 
impulsive behaviors.  The Veteran had some anxiety and 
insomnia, but denied panic, obsessionality or hallucinations.  
The Veteran was found to have no acute factors.  His risk was 
considered limited.  

In October 2007, the Veteran participated in a residential 
PTSD treatment program for help with sleep disturbance, 
depression and anxiety.  The provider noted the Veteran was 
well groomed on admission.  Speech was normal.  Affect was 
appropriate.  There were no hallucinations or delusions.  

The Veteran denied any suicidal or homicidal ideation.  
Insight and judgment were fair.  During the course of 
treatment, the Veteran improved his ability to express 
himself and identify thoughts and emotive states.  Social 
isolation was said not to have changed, but the Veteran 
indicated it did not impact him significantly.  

A GAF score was recorded during admission of 34, for some 
impairment in reality testing; however, once again the 
symptoms were not consistent with the objective findings.  On 
discharge, he was oriented, well groomed and cooperative.  
There was no evidence of delusions or hallucinations.  Mood 
was neutral, and affect was appropriate.  

The VA outpatient treatment records dated between 2008 and 
2009 show continued treatment for PTSD.  The Veteran's 
insight was recorded as fair.  There was no suicidal or 
homicidal ideation, hallucinations or delusions at any time.  
There were no memory problems reported.  Insight and judgment 
were repeatedly fair.  Thoughts were logical and goal 
directed.  

In February 2008, PTSD symptoms were considered mild.  A 
September 2008 entry noted good relationships and support 
from family, his girlfriend and pastor.  A GAF of 60 was 
recorded in November 2008, which was indicative of only 
moderate symptoms.   At that time, the Veteran also indicated 
he had fewer nightmares.  In March 2009, the Veteran was in a 
"cheerful mood" with fewer nightmares.  In April 2009, the 
Veteran was in "good spirits."  

While it would appear there was some deterioration in the 
Veteran's PTSD symptomatology in the 2007 VA hospitalization 
reports, which was compensated by the assigned of a temporary 
100 percent evaluation from August 29, 2007, through October 
31, 2007, it is not evident from these records that there was 
a sustained worsening of the PTSD symptomatology or that 
which met the criteria for the next higher 50 percent rating 
prior to August 29, 2007, or after November 1, 2007.  

Indeed, at no time during the appeal period, other than the 
period of hospitalization, did the PTSD symptomatology 
warrant more than the 30 percent rating currently assigned.  
38 C.F.R. §§ 4.7, 4.130; see Fenderson, 12 Vet. App. at 126.  

Though there was an occasion of a constricted affect in 2006, 
there was no evidence of:  circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); or 
impaired abstract thinking.  The disturbances of motivation 
and mood, as well as any difficulty in establishing and 
maintaining effective work and social relationships were 
provided for in the current 30 percent rating.  38 C.F.R. 
§ 4.130.  

Similarly, the evidence does not support assignment of a 70 
percent or a 100 percent evaluation.  The Veteran does not 
exhibit deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  Nor does he 
exhibit total occupational and social impairment.  

The Veteran never reported: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant;  near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively;  
impaired impulse control (such as unprovoked irritability 
with periods of violence);  spatial disorientation; gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; disorientation 
to time or place; or memory loss for names of close 
relatives, own occupation, or own name.  

Although he is not working, it would appear this is due to 
physical problems, not psychiatric symptoms.  

Should the Veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  In 
reaching this decision, the Board has considered whether a 
total disability based on individual unemployability (TDIU) 
will be assigned.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evidence of unemployability is 
presented, the issue of whether TDIU will be assigned, should 
be handled during the determination of the initial disability 
rating assigned at the time disabilities are determined to be 
service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 
452-53 (2009).  In Rice, the Court determined that there is 
no freestanding claim for TDIU.  Id. at 451.  

In the instant case, the Veteran raised the issue of TDIU; 
however, it was denied by the RO in February 2008.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
The Veteran did not appeal the decision and it became final.  
38 C.F.R. § 20.302(a).  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disability is so exceptional or unusual as 
to warrant the assignment of a higher rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required. Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).  

In this case, the Veteran has been compensated for the period 
of hospitalization in 2007 with the assignment of a temporary 
total evaluation.  The September 2007 VA examiner noted the 
Veteran had no prior psychiatric hospitalizations for PTSD.  

Thus, the service connected PTSD has not caused frequent 
periods of hospitalization.  There has been no objective 
evidence that PTSD caused marked interference with 
employment.  The RO previously denied TDIU.  

The Board has found that the rating criteria used to evaluate 
the Veteran's service-connected PTSD reasonably describes his 
disability levels and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim for an initial rating in excess 
of 30 percent for PTSD, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Earlier Effective Date - Service Connection for PTSD

The Veteran contends that he is entitled to an effective date 
earlier than July 7, 2006, for the grant of service 
connection for PTSD.  Specifically, he asserts that the grant 
should be effective as early as September 1987, the date he 
believes he was released from active duty for the reason of 
medical hold.  See notice of disagreement received in July 
2007.  

When an original claim is received within one year after 
separation from service, disability compensation is awarded 
for direct service connection on the day following separation 
from active service or date entitlement arose; otherwise, the 
effective date of service connection is the date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

While the Veteran has argued that the effective date for the 
grant of service connection should be as early as 1987, the 
date is inconsistent with the regulations concerning 
effective dates for award of compensation.  

In the instant case, the Veteran served on active duty from 
March 1980 to March 1983.  Thereafter, the Veteran had a 
period of service with the Army National Guard.  The RO 
previously determined in a May 1988 rating decision that a 
discharge document effective November 1987 by the Department 
of the Army was accepted as the date of discharge.  

Nevertheless, the Veteran filed his original claim for 
service connection for PTSD on July 7, 2006, almost two 
decades later.  See VA Form 21-4138, Statement in Support of 
Claim.  

The Veteran has been awarded service connection for PTSD 
effective beginning on July 7, 2006.  This was the date of 
his original claim and there is no legal basis for awarding 
an effective date for service connection for PTSD prior to 
the date of the claim.  38 U.S.C.A. § 5110: 38 C.F.R. 
§ 3.400(b)(2).  

The record does not contain evidence of the Veteran having 
filed a claim for PTSD prior to July 7, 2006.  A report of VA 
examination or hospitalization will be accepted as the date 
of receipt of an informal claim for benefits when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or 
hospitalization.  38 C.F.R. § 3.157(b)(1).  

There are no informal claims prior to July 2006, as the PTSD 
diagnosis was not rendered until July 2006, and even then 
there was still some question as to its validity, to include 
upon VA examination in 2007.  

The Veteran does not satisfy the threshold legal eligibility 
requirements for an earlier effective date sought in this 
appeal.  Entitlement to an effective date earlier than July 
7, 2006, for the grant of service connection for PTSD is 
precluded as a matter of law.   See 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009); see also Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law is dispositive, the claim 
should be denied due to a lack of legal merit).  


III.  Earlier Effective Date - Increased Evaluation for 
Service-Connected Spondylolysis L5 with spondylolisthesis L5 
on S1 

The Veteran asserts that he is entitled to an effective date 
prior to July 7, 2006, for the assignment of an increased 40 
percent rating for the service-connected spondylolysis L5 
with spondylolisthesis L5 on S1.  

The Veteran asserts that the effective date of the award 
should be September 8, 1987, the date he believes he was 
released from active duty for the reason of the medical hold.  
See VA Form 21-4138 received in July 2007.  

Having carefully considered the claim in light of the 
applicable law and evidence of record, the Board finds that 
the date is inconsistent with the regulations concerning 
effective dates for award of increased compensation.  

Governing law provides that the effective date of an award of 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. (1997); VAOPGCPREC 12-98.  

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a). When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits. 
38 C.F.R. § 3.157.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of such a claim. 38 C.F.R. § 
3.157(b).  

Historically, in a May 1988 rating decision, the RO granted 
service connection for spondylolysis L5 with 
spondylolisthesis L5 on S1.  A noncompensable rating was 
assigned effective from November 11, 1987, considered the 
date of discharge from the Army National Guard.  The Veteran 
was notified of the decision  in June 1988.  He did not 
appeal the decision.  38 C.F.R. § 20.302(a).  In a February 
2002 rating decision, the RO continued the noncompensable 
rating.  The Veteran was notified of the decision in March 
2002.  He did not appeal the decision and it became final.  
Id.  

The Veteran has not alleged that there was clear and 
unmistakable error (CUE) in either the 1988 or 2002 rating 
decisions.  In the absence of CUE, these decisions may not be 
revised.  38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.104, 
3.105(a), 20.201, 20.302.  Accordingly, the claim for an 
earlier effective date for an increased rating for 
spondylolysis L5 with spondylolisthesis L5 on S1 must 
therefore be considered in relation to any subsequent claim 
for an increased rating.  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p).  

The law generally requires VA to give a sympathetic reading 
to the Veteran's filings by determining all potential claims 
raised by the evidence, applying all relevant laws and 
regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 
(Fed. Cir. 2004) (quoting Robertson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001)).  

Nevertheless, it is well settled that an intent to apply for 
benefits is an essential element of any claim, whether formal 
or informal and, further, the intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 
(Fed. Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 
501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 
1999) (noting that even an informal claim for benefits must 
be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 
38 C.F.R. § 3.155 (a) (2009) (stating that an informal claim 
must identify the benefit sought); 38 C.F.R. § 3.1(p) (2009) 
(defining "claim" as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit").  

In the instant case, the Veteran filed the claim for increase 
on July 7, 2006.  The Veteran does not contend, nor does the 
record support a finding, that he filed either a formal or 
informal claim prior to July 7, 2006.  

The applicable VA regulation provides that 40 percent rating 
is warranted where forward flexion of the thoracolumbar spine 
is 30 degrees or less or there is favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009).  

The VA outpatient treatment records from the New York VA 
Medical Center (VAMC) were associated with the claims folder 
in August 2006.  Entries dated in May 2006 and June 2006 show 
the Veteran simply complained of radiating low back pain.  
Neurological examinations were intact during these 
evaluations.  The Board notes there was no treatment between 
October 2003 and May 2006.  

In July 2006, the Veteran complained of low back pain.  Bowel 
and bladder impairment were denied.  There was no tenderness 
or deformity of the spine.  The Veteran was able to walk on 
his heels and toes.  Sensation was normal.  An entry dated in 
December 2006 shows range of motion was full and there was no 
spasm in the back despite complaints of pain.  

Upon VA examination in December 2006, the Veteran's forward 
flexion was to 30 degrees without pain.  Flexion between 30 
degrees and 80 degrees was painful.  Extension was to 5 
degrees, with pain.  Bilateral lateral flexion was to 10 
degrees.  Bilateral lateral rotation was to 10 degrees.  
There was no sensory or motor deficit.  

The medical evidence shows no earlier date (within the year 
preceding the July 7, 2006, increased rating claim) of 
spondylolysis L5 with spondylolisthesis L5 on S1  to a degree 
as would warrant a 40 percent rating under any applicable 
Diagnostic Code.  

During this period, there is no medical evidence of forward 
flexion of the thoracolumbar spine 30 degrees or less or 
there is favorable ankylosis of the entire thoracolumbar 
spine to warrant a higher rating under Diagnostic Code 5237.  
38 C.F.R. § 4.71a.  

Additionally, there was no evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months to warrant a 40 percent rating under Diagnostic 5243.   
Id.  

Accordingly, there is no basis for an effective date earlier 
than July 7, 2006, for an increased 40 percent rating for 
spondylolysis L5 with spondylolisthesis L5 on S1.  

The Veteran does not satisfy the threshold legal eligibility 
requirements for an earlier effective date sought in this 
appeal.  

As the preponderance of the evidence is against the claim for 
an effective date earlier than July 7, 2006, for an increased 
40 percent rating for the service-connected spondylolysis L5 
with spondylolisthesis L5 on S1, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  



ORDER

An increased initial evaluation in excess of 30 percent for 
the service connected PTSD is denied.  

An effective date earlier than July 7, 2006, for the award of 
service connection for PTSD, is denied.  

An effective date earlier than July 7, 2006, for the 
assignment of an increased schedular rating of 40 percent for 
the service-connected spondylolysis L5 with spondylolisthesis 
L5 on S1, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals




 Department of Veterans Affairs


